Title: From John Adams to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 22 August 1824
From: Adams, John
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear General
Quincy 22nd. August 1824

I send this letter by my two grandsons, George Washington Adams and Charles Francis Adams to congratulate you on your happy arrival in your country after so long an absence. There is not a man in America who more sincerely rejoices in your happiness and in the burst of joy which your presence has diffused through this whole continent than myself.
I would wait upon you in person but the total decrepitude and imbecility of eighty nine years has rendered it impossible for me to ride even so far as Governor Eustis’s to enjoy that happiness.
I pray you to appoint a day when you will do me the honour to pass the day with me in my cottage in our lapidary town of Quincy, with a few of your friends. I ought not to omit to thank you for your last kind letter with the valuable present from the scientific Senator Tracy whose volumes have given me much entertainment and instruction Our fellow citizens have done themselves honour by the ardour of their zeal to do you all the honours in their power, and you will find it universal throughout the nation. I hope you will permit my grandsons to pay their homage to you, your excellent son and your friends and companions which they will do with ardor and sincerity of genuine American citizens. You may possibly have seen them both heretofore.
I am Sir unalterably / your sincere friend and most humble servt
John Adams.